Citation Nr: 0017485	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-24 867	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Whether the veteran's improved pension benefits were properly 
terminated effective July 1, 1994 due to excessive income.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran's recognized active military service for VA 
benefits purposes was from July 1967 to July 1969.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 1996 rating decision by the RO which 
terminated the veteran's VA improved pension benefits 
effective January 1, 1995 due to excessive income; this 
resulted in an overpayment.  In July 1999, the Board remanded 
the case to the RO for further development.  In December 
1999, the RO terminated the veteran's pension from an even 
earlier date, July 1, 1994; this resulted in a greater 
overpayment.


REMAND

The veteran's VA pension benefits have been retroactively 
terminated (resulting in an overpayment) because of excessive 
income in the form of Social Security Administration (SSA) 
benefits for himself and his children.  The Board remanded 
the case in July 1999 for the purpose of obtaining from the 
SSA the amount and exact month and year the veteran and his 
children began receiving SSA benefits.  In its July 1999 
remand, the Board requested that documentation of this 
information be associated with the claims file.  In a 
September 1999 letter, the RO stated that the veteran's 
termination date for VA pension was July 1, 1994.  The RO 
stated that the dates and SSA payment amounts it used in 
making the decision came from the SSA; however, documentation 
from the SSA supporting figures and dates used by the RO is 
not of record.  In addition, the Board notes that the figures 
cited by the RO in its September 1999 letter are not 
consistent with some general SSA benefits statements found in 
the claims file.  

Adjudication of the veteran's claim and appeal must be based 
on accurate benefits information from the SSA, especially 
since the amount of a VA pension overpayment will be based on 
such information.  Given the foregoing, and due to lack of 
full compliance with the last remand, the Board finds that 
another remand is required to obtain additional documentation 
from the SSA.   Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the SSA an 
official SSA document (which should be 
added to the VA claims folder) that 
includes a month-by-month breakdown of 
dollar amounts of SSA benefits awarded to 
the veteran and his children from 1992 to 
the present.  This should include 
information not only on effective dates 
for the SSA benefits but also detailed 
information on dates on which the SSA 
benefits were actually paid. 

2.  Based on the information from the 
SSA, the RO should readjudicate the issue 
of termination of the veteran's VA 
improved pension benefits.  In this 
regard, the RO should note that any 
termination can only be made effective 
the end of the month in which the 
increase in income occurred.  38 C.F.R. 
§ 3.660(a) (1999).

If the RO's determination is adverse to the veteran, he and 
his representative should be provided an appropriate 
supplemental statement of the case and given an opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


